Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raphael Valencia on 9/18/21.

The application has been amended as follows:


Claim 1:
An electronic device comprising: an electronic component comprising a base plate with a first surface, a main body fixed to the first surface of the base plate, and a solar cell panel located in a portion of the base plate next to the main body and flush with the first side; a first protective member attached to the solar cell panel and a top surface of the main body opposite to the base plate, so as to face one surface of the electronic component, the first protective member configured to be deformed with the base plate by a shock from outside of the electronic component so as to relieve the shock; and at least two or more second a top surface of the first protective member opposite to the base plate, each of the at least two or more second protective members being a rod shape along both ends and extending along the top surface and opposite side surfaces of the electronic component, the both ends the both ends second protective member that are in contact with the object are spaced from the side surfaces of the electronic component.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: at least two or more second protective members disposed so as to face a surface of the first protective member opposite the electronic component, each of the at least two reduce a gap between the at least two or more second protective members and a top surface of the first protective member opposite to the base plate, each of the at least two or more second protective members being a rod shape along both ends and extending along the top surface and opposite side surfaces of the electronic component, whose the both ends edges are in contact with an object to which the electronic component attached, the both ends edges of the first second protective member that are in contact with the object are spaced from the side surfaces of the electronic component, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Richardson (US 20090080153), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841